DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 8, 10-14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nozaki (2014/0268787) in view of Gronenborn et al. (2012/0281293) and Anthon et al. (4,884,277).

Regarding claim 1, Nozaki discloses: a semiconductor light-emitting element (21) (Fig. 1B, [0020]); a converging portion (15) configured to converge the laser beam (Fig. 1B, [0022]); and a wavelength-converting portion comprising a transmissive region (41) (Fig. 1B, [0025]), and a reflective region (43) that surrounds the transmissive region (Fig. 1B, [0028]), the transmissive region including a light-incident surface at which a laser beam enter, wherein the transmissive region includes a phosphor adapted to be excited by the laser beam that has been converged by the converging portion (Fig. 1B, [0025], [0026]).
Nozaki does not disclose: a plurality of semiconductor light-emitting elements; an optical element configured to collimate light emitted from each of the plurality of semiconductor light-emitting elements and output a plurality of collimated beams; a converging portion having an aspheric surface configured to converge the plurality of collimated beams; a light-incident surface at which the plurality of collimated beams enter; wherein the transmissive region includes a phosphor adapted to be excited by the plurality of collimated beams.
Gronenborn et al. disclose: plurality of semiconductor light-emitting elements (101); an optical element (201) configured to collimate light emitted from each of the plurality of semiconductor light-emitting elements and output a plurality of collimated beams; a converging portion (202) configured to converge the plurality of collimated beams (Fig. 2, [0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nozaki by forming a plurality of semiconductor light emitting elements and adding a collimating element between the lasers and converging portion in order to more easily adjust the distances between optical components. The device as modified disclose: a light-incident surface at which the plurality of collimated beams enter; wherein the transmissive region includes a phosphor adapted to be excited by the plurality of collimated beams.
Nozaki as modified do not disclose: a converging portion having an aspheric surface.
Anthon et al. disclose: an aspheric converging lens (col 10, lines 24-33). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nozaki as modified by using an aspheric lens as the converging lens in order to focus the plurality of collimated beams and to correct for spherical aberration.

Regarding claim 3, Nozaki as modified disclose: wherein the plurality of collimated beams are parallel to one another (a plurality of lasers arranged in parallel as shown in Fig. 2 of Gronenborn would result in parallel collimated beams).

Regarding claim 4, Nozaki as modified disclose: wherein the plurality of semiconductor light-emitting elements are arranged in one or more rows and two or more columns or in two or more rows and one or more columns along a plane that is perpendicular to an optical axis of the converging portion (Gronenborn, Fig. 9, [0061]).

Regarding claim 5, Nozaki as modified disclose: wherein a surface shape of the converging portion is adapted to a shape of the light-incident surface of the transmissive region (implicitly taught since the shape of the converging portion is adapted to focus light into the incident surface of the transmissive region).

Regarding claim 8, Nozaki as modified disclose: wherein, the light-incident surface of the transmissive region has a rectangular shape; the converging portion is an aspherical lens; and the aspherical lens has a conic constant k (all aspherical lenes have a conic constant, see the rejection of claim 1).
Nozaki as modified do not disclose: such that −15<k<0 or 0<k<+6.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a light emission device comprising an aspherical lens having a conic constant k. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the conic constant k by routine experimentation.

Regarding claim 10, Nozaki as modified do not disclose: wherein the aspherical lens has a conic constant k such that k≥0.5.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a light emission device comprising an aspherical lens having a conic constant k. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the conic constant k by routine experimentation.

Regarding claim 11, Nozaki as modified disclose: a housing (elements 11, 23, 25 and 27) in which the plurality of semiconductor light-emitting elements, the optical element, and the converging portion are housed (Nozaki, Fig. 1B, [0023], [0024]), wherein the housing comprises a lid (27) configured to support the wavelength-converting portion (41, 43), the lid having a throughhole (31) through which the plurality of collimated beams that have been converged by the converging portion are allowed to pass (Nozaki, Fig. 1B, [0023], [0024]).

Regarding claim 12, Nozaki as modified disclose: wherein the wavelength-converting portion is supported by an edge of the throughhole of the lid (edge on either side of throughhole 31 supports the wavelength converting portion 41 and 43) (Nozaki, Fig. 1B, [0023], [0024]).

Regarding claim 13, Nozaki as modified disclose: wherein the housing comprises a sidewall portion (outer wall of base 11) and a support that protrudes inward (portion of base 11 that supports converging portion 15) from the sidewall portion and supports the converging portion (Fig. 1B, [0019]).

Regarding claim 14, Nozaki as modified disclose: wherein the light-emitting elements are laser diodes (21) (Nozaki, Fig. 1B, [0020]).

Regarding claim 16, Nozaki as modified do not explicitly disclose: wherein the reflective region is made of a ceramic.
However, In accordance with MPEP 2144.07, Art Recognized Suitability for an Intended Purpose: The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), see also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use known materials such as ceramic for the reflective region based on its suitability for the device.  

Regarding claim 17, Nozaki as modified do not explicitly disclose: wherein the reflective region is made of aluminum oxide as a main material.
However, In accordance with MPEP 2144.07, Art Recognized Suitability for an Intended Purpose: The selection of a known material based on its suitability for its intended use supported a prima facie .

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nozaki (2014/0268787) in view of Gronenborn et al. (2012/0281293), Anthon et al. (4,884,277) and Li et al. (2002/0166893).

Regarding claim 2, Nozaki as modified disclose: wherein the light-incident surface of the transmissive region intersects an optical axis of the converging portion (light is focused by the convergent portion into the light incident surface of the transmissive region) (see the rejection of claim 1). 
Nozaki as modified do not disclose: and is located off a focusing point of the converging portion.
Li et al. disclose: the desired focus of the laser beam can be achieved by adjusting the distance between lens 114 and laser diode 112 ([0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nozaki as modified by adjusting the focus point (adjusting the position of the converging portion) of the laser beams in order to adjust the amount of light coupled into the transmissive region.

Regarding claim 9, Nozaki as modified do not disclose: wherein a focusing point of the aspherical lens is located between the aspherical lens and the light-incident surface of the transmissive region.
Li et al. disclose: the desired focus of the laser beam can be achieved by adjusting the distance between lens 114 and laser diode 112 ([0033]). It would have been obvious to one of ordinary skill in the .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nozaki (2014/0268787) in view of Gronenborn et al. (2012/0281293) and Anthon et al. (4,884,277) and Day et al. (2007/0291804).

Regarding claim 15, Nozaki as modified do not disclose: further comprising a package in which the plurality of laser diodes are hermetically sealed.
Day et al. disclose: a hermetically sealed package ([0022]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nozaki as modified by hermetically sealing the laser emission device in order to protect the device from moisture. 

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…at least one pair of outer collimated beams configured to be radiated toward corners of the light-incident surface, and one or more inner collimated beams interposed between the outer collimated beams; and the converging portion is shaped so as to cause the outer collimated beams to be more diverged than the inner collimated beam or beams.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828